                            Case 5:17-cv-00287-BLF Document 96 Filed 10/30/19 Page 1 of 2



                  1   JOSEPH W. COTCHETT (SBN 36324)
                      jcotchett@cpmlegal.com
                  2   BRIAN DANITZ (SBN 247403)
                      bdanitz@cpmlegal.com
                      TYSON REDENBARGER (SBN 294424)
                  3   tredenbarger@cpmlegal.com
                      COTCHETT, PITRE & McCARTHY, LLP
                  4   San Francisco Airport Office Center
                      840 Malcolm Road, Suite 200
                  5   Burlingame, CA 94010
                      Telephone: (650) 697-6000
                      Facsimile: (650) 697-0577
                  6
                      Attorneys for Plaintiffs
                  7

                  8                               UNITED STATES DISTRICT COURT

                  9                              NORTHERN DISTRICT OF CALIFORNIA

                                                          SAN JOSE DIVISION
                 10
                      JGX, INC., a California corporation;       Case No. 5:17-cv-00287-BLF
                 11   NICK BOVIS; BOVIS FOODS, LLC; and
                      SMTM TECHNOLOGY, LLC, a limited            PLAINTIFFS’ RESPONSE TO
                 12   liability company,                         DEFENDANTS’ MOTION FOR
                                                                 ADMINISTRATIVE RELIEF TO
                 13            Plaintiffs,                       ADVANCE THE HEARING DATE ON
                                                                 DEFENDANTS’ MOTION TO EXCLUDE
                 14            vs.                               PLAINTIFFS’ UNTIMELY ADDITIONS TO
                                                                 THEIR RULE 26 DISCLOSURES OR IN
                 15   JON HANDLERY;                              THE ALTERNATIVE TO REOPEN
                      HANDLERY HOTELS, a California              DISCOVERY AND FOR SANCTIONS
                 16   corporation; SAM SINGER;
                      and SINGER ASSOCIATES, INC.,               LOCAL RULE 7-11 MOTION
                 17
                               Defendants.                       Judge: Hon. Beth Labson Freeman
                 18
                      HANDLERY HOTELS, INC., a
                 19
                      California corporation,
                 20
                               Counterclaimant,
                 21
                               vs.
                 22
                      JGX, Inc., a California corporation; and
                      SMTM TECHNOLOGY, LLC, a limited
                 23
                      liability company,
                 24
                              Counter-Defendants.
   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP         PLTFS’ RESPONSE TO DEFS’ MTN FOR ADMIN RELIEF TO ADVANCE THE
                       HEARING DATE ON DEFTS’ MTN TO EXCLUDE; Case No. 5:17-cv-00287-BLF
                            Case 5:17-cv-00287-BLF Document 96 Filed 10/30/19 Page 2 of 2



                  1          Plaintiffs respectfully submit this short response to Defendants’ Motion for

                  2   Administrative Relief. Plaintiffs do not oppose moving up the hearing date. However, the

                  3   statement “the parties cannot stop” the progress of the case omits that Plaintiffs offered to

                  4   facilitate the immediate deposition of these witnesses and Defendants did not respond. It is also

                  5   untrue that Defendants do not have time to take additional discovery on Plaintiffs’ damages

                  6   theories if needed, as the amended disclosures were served six months before trial and expert

                  7   disclosures and discovery have still not taken place, including expert discovery related to

                  8   damages.

                  9                                             Respectfully submitted,

                 10    Dated: October 30, 2019                  COTCHETT, PITRE & McCARTHY, LLP

                 11                                             By:   /s/ Tyson Redenbarger

                                                                      TYSON REDENBARGER
                 12
                                                                      Attorneys for Plaintiffs
                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

   Law Offices
COTCHETT, PITRE &
 MCCARTHY, LLP         PLTFS’ RESPONSE TO DEFS’ MTN FOR ADMIN RELIEF TO ADVANCE THE                                   1
                       HEARING DATE ON DEFTS’ MTN TO EXCLUDE; Case No. 5:17-cv-00287-BLF
